 

Exhibit 10.33

 



TheStreet, Inc.

Director Compensation Policy

 

Effective January 1, 2016, non-employee directors of TheStreet, Inc. (the
“Company”) shall be entitled to compensation for their services as Board members
as follows:

 

·Annual Cash Retainer for Board Service. Each non-employee director shall
receive an annual cash retainer in the amount of $30,000. The retainer is
payable in arrears in equal quarterly installments (on March 31st, June 30th,
September 30th, and December 31st) and prorated as necessary to reflect service
commencement or termination during the quarter.

 

·Annual Equity Grants for Board Membership. Each non-employee director shall
receive an annual grant of Restricted Stock Units (“RSUs”) awarded under the
Company’s 2007 Performance Incentive Plan or other equity compensation plan
approved by the Company’s shareholders (a “Plan”).  The RSUs are awarded on the
first business day of each year and the amount of RSUs so awarded shall be equal
to (i) $60,000 divided by (ii) the closing price of the Company’s common stock
on the Nasdaq Stock Market on the date of grant; the RSUs awarded to a director
pursuant to this sentence vest on the first anniversary of the date of grant;
provided that the RSUs shall be forfeited (in whole or in part, as the Board may
determine in its sole discretion) if the director’s service on the Board ceases
prior to the vesting date and the Board determines, in its sole discretion, that
the circumstances of the cessation of the director’s service on the Board
warrant a total or partial forfeiture of the RSUs.  If a non-employee is elected
as a director after the first business day of the year (the date of such
election, the “Commencement Date”), the director will receive, effective upon
the Commencement Date, an RSU grant and the amount of RSUs so awarded shall be
equal to (a) (i) $60,000 divided by (ii) the closing price of the Company’s
common stock on the Nasdaq Stock Market on the date of grant, multiplied by (b)
a fraction, the numerator of which is the number of calendar days remaining in
the year from and including the Commencement Date and the denominator of which
is the number of calendar days in the year; RSUs awarded to a director pursuant
to this sentence shall vest on the first business day of the following year;
provided that the RSUs shall be forfeited (in whole or in part, as the Board may
determine in its sole discretion) if the director’s service on the Board ceases
prior to the vesting date and the Board determines, in its sole discretion, that
the circumstances of the cessation of the director’s service on the Board
warrant a total or partial forfeiture of the RSUs.  Vesting of the RSUs awarded
pursuant to this paragraph will automatically accelerate upon the occurrence of
a Change of Control of the Company, as defined in the applicable Plan.

 

 

 

  

·Annual Equity Grants for Membership of Certain Committees. Each non-employee
director of the Company’s Audit Committee, Compensation Committee and Nominating
and Corporate Governance Committee shall receive, with respect to each such
committee membership, a grant of 5,000 stock options on the first business day
of each year, awarded under a Plan. If a director is appointed to any one or
more of the Company’s Audit Committee, Compensation Committee and Nominating and
Corporate Governance Committee after the first business day of a year (the date
of such appointment, the “Appointment Date” with respect to such committee), the
director shall receive, effective upon the Appointment Date to each such
committee, a grant of the number of stock options obtained by multiplying (a)
5,000 by (b) a fraction, the numerator of which is the number of calendar days
remaining in the year from and including the Appointment Date and the
denominator of which is the number of calendar days in the year. Stock options
awarded pursuant to this paragraph with respect to membership on a committee
shall have an exercise price equal to the closing price of the Company’s common
stock on the Nasdaq Stock Market on the date of grant and shall vest on the
first business day of the following year (or if earlier, upon the occurrence of
a Change in Control of the Company, as defined in the applicable Plan); provided
that the stock options related to a committee shall be forfeited (in whole or in
part, as the Board may determine in its sole discretion) if the director’s
service on the committee ceases prior to the vesting date and the Board
determines, in its sole discretion, that the circumstances of the cessation of
the director’s service on the committee warrant a total or partial forfeiture of
the stock options. Stock options awarded pursuant to this paragraph shall expire
on the fifth (5th) anniversary of the date of grant to the extent not previously
exercised or forfeited.

 

·Committee Chair Cash Retainers. In addition to the compensation set forth
above, the chair of each board committee identified below shall receive the
following additional annual cash retainer (paid quarterly in arrears and
prorated as necessary to reflect service commencement or termination during the
quarter), to compensate him or her for the additional responsibilities and
duties of the position:

 

oAudit - $20,000

oCompensation - $15,000

oNominating and Corporate Governance - $10,000

 

·Annual Cash Retainer for Non-Executive Chairman. If the Board has appointed a
Non-Executive Chairman, the Non-Executive Chairman shall receive, in addition to
the fees set forth above for Board and committee service, an annual cash
retainer in the amount of $20,000 (paid quarterly in arrears and prorated as
necessary to reflect service commencement or termination during the quarter) for
service as Non-Executive Chairman.

 

2 

 

  

·Annual Equity Grant for Non-Executive Chairman. If the Board has appointed a
Non-Executive Chairman, the Non-Executive Chairman shall receive, in addition to
the equity grants set forth above for Board and committee service, an annual
grant of RSUs awarded under a Plan.  The RSUs are awarded on the first business
day of each year and the amount of RSUs so awarded shall be equal to (i) $40,000
divided by (ii) the closing price of the Company’s common stock on the Nasdaq
Stock Market on the date of grant; the RSUs awarded to a Non-Executive Chairman
pursuant to this sentence vest on the first anniversary of the date of grant;
provided that the RSUs shall be forfeited (in whole or in part, as the Board may
determine in its sole discretion) if the director’s service as Non-Executive
Chairman ceases prior to the vesting date and the Board determines, in its sole
discretion, that the circumstances of the cessation of the director’s service as
Non-Executive Chairman warrant a total or partial forfeiture of the RSUs.  If a
Non-Executive Chairman is appointed after the first business day of the year
(the date of such appointment, the “Designation Date”), the Non-Executive
Chairman will receive, effective upon the Designation Date, an RSU grant and the
amount of RSUs so awarded shall be equal to (a) (i) $40,000 divided by (ii) the
closing price of the Company’s common stock on the Nasdaq Stock Market on the
date of grant, multiplied by (b) a fraction, the numerator of which is the
number of calendar days remaining in the year from and including the Designation
Date and the denominator of which is the number of calendar days in the year;
RSUs awarded to a Non-Executive Chairman pursuant to this sentence shall vest on
the first business day of the following year; provided that the RSUs shall be
forfeited (in whole or in part, as the Board may determine in its sole
discretion) if the director’s service as Non-Executive Chairman ceases prior to
the vesting date and the Board determines, in its sole discretion, that the
circumstances of the cessation of the director’s service as Non-Executive
Chairman warrant a total or partial forfeiture of the RSUs.  Vesting of the RSUs
awarded pursuant to this paragraph will automatically accelerate upon the
occurrence of a Change of Control of the Company, as defined in the applicable
Plan.

 

Last amended December 16, 2015

 

3 



